--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Exhibit 10.1




AMENDMENT NO. 2 TO CREDIT AGREEMENT
 
This Amendment No. 2 to Credit Agreement dated as of July 30, 2007 (this
“Amendment”) is entered into with reference to the Credit Agreement dated as of
June 27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of March 28, 2007, among The McClatchy Company, as the Borrower, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party
thereto (as so amended, the “Credit Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
1.  Amendments.  The Borrower and the Administrative Agent (acting with the
consent of the Required Lenders) hereby agree to amend the Credit Agreement as
follows:
 
(a)  Section 7.07(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(a)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Borrower to be less than 3.00 to 1.00 from the Closing Date
through July 1, 2007; 2.75 to 1.00 from September 30, 2007 through September 28,
2008; and 3.00 to 1.00 from and after December 28, 2008; provided, however, that
if the Ratings assigned by S&P or Moody’s to the Facilities shall at any time be
A- or better or A-3 or better, respectively, then this covenant shall cease to
be operative.
 
(b)  Section 7.07(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“Consolidated Total Leverage Ratio.  The Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of any fiscal quarter of
the Borrower to be greater than 5.00 to 1.00 from September 30, 2007 through
March 30, 2008; 4.75 to 1.00 from June 29, 2008 through September 28, 2008; 4.25
to 1.00 from December 28, 2008 to September 27, 2009; and 4.00 to 1.00 from and
after December 27, 2009.”
 
2.  Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent of (a) counterparts of
this Amendment executed by the Borrower, (b) written consents hereto executed by
the Required Lenders in substantially the form of Exhibit A attached hereto and
(c) written consents hereto executed by all of the Guarantors in substantially
the form of Exhibit B attached hereto.
 
3.  Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Amendment, (i)
no Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document or which are contained in any document furnished at any time under or
in connection with the Credit Agreement are true and correct as if made on the
date hereof, except for representations and warranties which expressly speak as
of a particular date, in which case they shall be true and correct as of such
earlier date and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement.
 
4.  Confirmation.  In all other respects, the terms of the Credit Agreement and
the other Loan Documents are hereby confirmed.
 
5.  Counterparts.  This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.
 
THE McCLATCHY COMPANY
 
By:  /s/ Patrick J. Talamantes
Name: Patrick J. Talamantes
                                Title: VP-Finance, CFO & Asst. Secretary
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:  /s/ Ken
Puro                                                                        
Name:  Ken
Puro                                                                         
Title:  Vice
President                                                                     
 




--------------------------------------------------------------------------------



[Exhibit A to Amendment]
 
CONSENT OF LENDER
 
This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Credit Agreement
dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company,
as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the
other Lenders party thereto (the “Credit Agreement”).  Capitalized terms used
herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
The undersigned is a party to the Credit Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 2 to Credit Agreement by
the Administrative Agent on behalf of the Lenders party to the Credit Agreement,
substantially in the form of the draft presented to the undersigned.
 


 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:   /s/ Ken Puro                                                             
Title:  Vice
President                                                                       
 


--------------------------------------------------------------------------------



[Exhibit B to Amendment]
 
CONSENT AND REAFFIRMATION OF GUARANTOR
 
This Consent and Reaffirmation of Guarantor is delivered by the undersigned
Guarantor to Bank of America, N.A., as Administrative Agent, with reference to
the Guaranty dated as of May 4, 2007 (the “Guaranty”) delivered pursuant to the
Credit Agreement dated as of June 27, 2006 (the “Credit Agreement”), among The
McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as
Syndication Agent and the other Lenders party thereto (the “Credit
Agreement”).  Capitalized terms used herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
Each of the undersigned is a party to the Guaranty and hereby consents to the
execution and delivery of the proposed Amendment No. 2 to Credit Agreement,
substantially in the form of the draft presented to the undersigned.  By its
execution hereof, each of the undersigned hereby (i) acknowledges and reaffirms
all of its obligations and undertakings under the Guaranty and (ii) acknowledges
and agrees that the Guaranty is and shall remain in full force and effect in
accordance with the terms thereof.
 
McClatchy Newspapers, Inc.
 
By: /s/ Patrick J. Talamantes
Its:  VP, Finance, CFO & Assistant Secretary
 
East Coast Newspapers, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP & Assistant Secretary
 
The News and Observer Publishing Company
 
By: /s/ Patrick J. Talamantes
Its:  VP & Assistant Secretary
 
Tacoma News, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP & Assistant Secretary
 
San Luis Obispo Tribune, LLC
 
By:  The McClatchy Company,
         its Sole Member
By: /s/ Patrick J. Talamantes
Its: VP-Finance, CFO & Asst. Secretary
 
McClatchy Management Services, Inc.
By: /s/ Patrick J. Talamantes
Its: President
 
Miami Herald Media Company
By: /s/ Patrick J. Talamantes
Its:  VP, Asst. Secretary & Asst. Treasurer
 
Macon Telegraph Publishing Company
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Columbus Ledger-Enquirer, Inc.
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
 
Gulf Publishing Company, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
 
The Bradenton Herald, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
The Sun Publishing Company, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Nittany Printing and Publishing Company
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
The State Publishing Company
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
The Charlotte Observer Publishing Company
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Wichita Eagle and Beacon Publishing Company, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Pacific Northwest Publishing Company, Inc.
 
By: /s/ Patrick J. Talamantes
Its: Executive VP & Asst. Corporate Secretary
 
Lexington H-L Services, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Cypress Media, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Cypress Media, LLC
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Quad County Publishing, Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
Star-Telegram Operating, Ltd.
 
By:           Cypress Media, LLC, its General Partner
By:           Cypress Media, Inc., its Sole Member
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 
McClatchy U.S.A., Inc.
 
By: /s/ Patrick J. Talamantes
Its: VP, Asst. Secretary & Asst. Treasurer
 


--------------------------------------------------------------------------------


